Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 30 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,657,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
As a result of the amendments to the claim, the 112(a) rejection over Claim 60 has been withdrawn.  
Also, the 112(b) rejections over Claims 17 and 18 have been withdrawn. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 3, 4, 6, 14-23, 49, and 52-60 are currently pending in this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 14-23, 52-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2014/0308406) in view of Conant (US 2017/0367521).
Regarding Claim 1, O’Brien discloses a container, comprising: 
a substantially circular base comprising a puncture region (puncture region 22, Fig. 2); 
a frustoconically shaped wall extending from an edge of the base and defining a cavity therein (Fig. 1); 
wherein the container is formed of a plurality of layers comprising: 
a first material layer forming an outermost layer (see paragraph 30 where the thermoplastic layer forms the innermost and outermost layer) of the container and comprising a multilayer material in which at least one layer comprises a polypropylene homopolymer (paragraph 26). As to the “70 percent” limitation, paragraph 28 teach a blend of additives that can be added to the thermoplastic material, wherein the additives accounts for 5.5%-30% by weight (nucleating agent + second additive), thereby teaching a layer that is at least 70% polypropylene. O’Brien further teaches other suitable thermoplastic materials comprising polypropylene with its copolymers (paragraph 27) as well as several embodiments of the polypropylene layers having polypropylene in an amount  greater than 60% (see table in paragraph 39), but is silent to specifically reciting wherein the second material layer forms the inner most layer adjacent the first material layer and forming an innermost layer adjacent the cavity, the second material layer comprising a polypropylene copolymer in an amount of at least 60 percent by weight and has a thickness that is from 3 percent 15 percent of a total thickness of the plurality of layer.
Conant is relied on to teach a beverage-brewing package formed from a plurality of layers (see Fig. 3). Conant teaches in outermost layer made of a multilayer material (outer skin layer 32, Fig. 3), and an innermost layer adjacent first material layer and the cavity (inner-skin layer 34); that is, the “barrier layer” 36 and “second-compatibility layer 48” can be construed as part of the multilayer material of the first material layer. The innermost layer of Conant, Fourth sublayer 50, is made of a polypropylene copolymer (PP-CoP, paragraph 51-52) of at least 60 percent by weight (about 92% and higher, paragraph 97), and wherein the second material layer has a thickness that is about 5% to about 20% of the total thickness, which overlaps with the claimed range (paragraph 94).  
Therefore, since both O’Brien and Conant are directed to beverage capsules holding similar materials (i.e. coffee grounds, paragraph 2 of O’Brien, paragraph 3 of Conant) and used in similar application (injected with hot water, paragraph 25 of O’Brien and paragraph 10 of Conant), it would have been obvious to one of ordinary skill in the art to substitute O’Brien’s innermost layer with Conant’s innermost layer known for the same purpose (see MPEP 2144.06). In this case, since both O’Brien and Conant identify their respective thermoplastic materials as innermost layers which is in contact with foodstuff as well as hot pressurized liquid, the inner layers are recognized by the prior art as equivalents known for the same purpose. As a result of the modification in view of Conant, the combination discloses a second material layer (polypropylene copolymer as taught by Conant) being a skim coat layer having a different majority polymer component than the first material layer (polypropylene homopolymer as taught by O’Brien). 
Regarding Claim 3, Conant further teaches wherein the second material layer comprises the polypropylene copolymer in an amount of at least 75 percent by weight of the second material layer (about 92% and higher, paragraph 97).  
Regarding Claim 4, Conant further teaches wherein the second material layer has a thickness that is from 5% to 20% of the plurality of layers (paragraph 94) which overlaps with the claimed range. 
Regarding Claim 6, O’Brien further teaches wherein the base is punctureable by a single needle and displays a puncture load of less than 5 kg, (paragraph 31).
Regarding Claim 14, O’Brien further teaches wherein the first material layer comprises the multilayer material and the multilayer material further comprises a barrier layer (paragraph 30).
Regarding Claim 15, O’Brien further teaches wherein the barrier layer comprises ethylene vinyl alcohol (EVOH, paragraph 30).
Regarding Claim 16, O’Brien further teaches wherein the multilayer material further comprises at least one tie layer adjacent the barrier layer (paragraph 30).
Regarding Claim 17, O’Brien further teaches wherein the first material layer further comprises a second layer comprising a thermoplastic material (one or more layers formed of a thermoplastic polymer, paragraph 29) where the thermoplastic polymer can be a polypropylene homopolymer (paragraph 26) of at least 70% by weight of the layer (paragraph 28). 
Regarding Claim 18, O’Brien further teaches wherein 
the multilayer material further comprises at least one buffer layer adjacent the at least one layer comprising the polypropylene homopolymer in an amount of at least 70 percent by weight of the at least one layer, and 
the buffer layer comprises an amount of the polypropylene homopolymer in an amount from at least 70 up to 97 percent by weight of the layer, a nucleating agent in an amount from 0.5 to 5 percent by weight of the layer, and talc in an amount from 3 to 15 percent by weight of the buffer layer (paragraph 28). In this case, the “at least one buffer layer” is construed to be synonymous to the regrind layer of O’Brien, which would have been composed of materials that have already been processed and therefore have similar compositions to the thermoplastic layers. 
The buffer layer can also be construed as an additional layer of the thermoplastic material layer. In which case, O’Brien further teaches wherein the first material layer further comprises a second layer comprising a thermoplastic material (one or more layers formed of a thermoplastic polymer, paragraph 29) where the thermoplastic polymer can be a polypropylene homopolymer (paragraph 26) of at least 70% by weight of the layer (paragraph 28), a nucleating agent in amount from 0.5 to 5 percent by weight of the buffer layer, and talk in an amount from 3 to 15 percent by weight of the buffer layer (paragraph 28).
Regarding Claim 19, O’Brien further teaches wherein the first material layer further comprises at least one regrind layer (paragraph 30).
Regarding Claim 20, while O’Brien teaches a regrind layer (paragraph 30), he is silent to wherein the at least one regrind layer comprises the polypropylene copolymer in an amount of at least 5 percent by weight of the layer. However, since Conant is relied on to further provide a second layer comprising polypropylene copolymer of at least 92% wt of the layer (paragraph 97), it would have been obvious to use regrinds having at least 5wt% polypropylene copolymer to reduce waste, particularly from the cutoffs produced by the secondary layer taught by Conant. 
Regarding Claim 21, the combination as applied to claim 1, further teaches wherein the first material layer is asymmetric in its layer structure; that is, O’Brien teaches in an exemplary embodiment a five layer structure: thermoplastic polymer/tie layer/barrier layer/tie layer/thermoplastic polymer layer (paragraph 30), where the outermost thermoplastic polymer is construed to comprise polypropylene homopolymer, and the innermost layer is modified with the polypropylene copolymer layer taught by Conant as applied in the rejection of Claim 1. Therefore, the first material layer comprises thermoplastic polymer/tie layer/barrier layer/tie layer which is asymmetric in layer structure. 
Regarding Claim 22, O’Brien further teaches wherein the second material layer is adjacent the at least one layer comprising the amount of the polypropylene homopolymer of the multilayer material with no tie layering between; that is, O’Brien indicates that a tie-layer is optional (paragraph 29). It is also further noted that Conant discloses an inner layer (fourth sublayer) attached to a multilayer material with no tie layer disposed therebetween (the second-compatibility layer 48 may be a plastic polymer, paragraph 51). 
Regarding Claim 23, O’Brien further teaches comprising: a filter disposed in the cavity of the container and defining first and second chambers in the cavity; a beverage medium disposed in the cavity and arranged to interact with a liquid introduced into the container to form a beverage; and a lid attached to a rim of the container to contain the beverage medium and filter disposed therein (Claim 19).
Regarding Claim 52, the claim is rejected for reasons discussed in Claim 1. O’Brien further teaches a substantially circular base comprising an outer peripheral support structure (annular support structure 20). 
Regarding Claim 53, O’Brien further teaches wherein the outer support structure has a height from 0.5mm to 5.0mm which encompasses the claimed range (see Table at paragraph 23). 
Regarding Claim 54, O’Brien further teaches wherein the outer peripheral support structure contains 1 recess (center of base at 22, Fig. 4). 
Regarding Claim 55, O’Brien further teaches wherein the outer peripheral support structure is disposed about 0.5 to 10mm from an edge of the base (see Table at paragraph 23). 
Regarding Claim 56, O’Brien further teaches wherein the outer peripheral support structure has an approach angle from an edge of the base to a center of the base of about 1 to 10 degrees (see Table at paragraph 23). 
Regarding Claim 57, the claim is rejected for reasons discussed in Claim 1. O’Brien further teaches wherein the circular base comprises an imprinted design (paragraph 21). 
Regarding Claim 58, O’Brien further teaches wherein the imprinted design is configured to concentrate stress for increasing punctureability of the base (paragraph 21). 
Regarding Claim 59, O’Brien further teaches wherein the imprinted design comprises hashes oriented at 90 degree angles to one another (Fig. 5a). 
Regarding Claim 60, as similarly applied to Claim 1, the combination discloses a container, comprising: 
a substantially circular base comprising a puncture region (puncture region 22, Fig. 2); 
a frustoconically shaped wall extending from an edge of the base and defining a cavity therein (Fig. 1); 
wherein the container is formed of a plurality of layers comprising: 
a barrier layer (fourth sublayer of Conant), wherein the barrier layer comprises an amount of a polypropylene copolymer (paragraph 51-52) of at least 60 percent by weight of the barrier layer (92%, see paragraph 97 of Conant), and wherein the barrier layer has a thickness that is from 5 percent to 20 percent, which overlaps with the claimed range, of a total thickness of the plurality of layers (paragraph 94 of Conant); and
a buffer layer, wherein the buffer layer comprises an amount of a polypropylene homopolymer of at least 70 percent by weight of the buffer layer (paragraph 26 of O’Brien). 
O’Brien is further relied to teach wherein the plurality of layers comprises:  
a thermoplastic polymer layer (“one or more layer formed of a thermoplastic polymer” see paragraph 29); a tie layer (paragraph 29); and
a regrind layer (paragraph 29); 
As to the limitation of a skim layer forming the innermost layer of the container: as a result of the modification in view of Conant, the combination discloses a second material layer (polypropylene copolymer as taught by Conant) being a skim coat layer having a different majority polymer component than the first material layer (polypropylene homopolymer as taught by O’Brien)
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Iwasaki et al. (US 7,498,281). 
Regarding Claim 49, the combination is silent to wherein the second material layer comprises a material that is softer than the first material layer and/or has a lower melting point than the first material layer. Iwasaki is relied on to also provide a showing of using materials having different melting points such that the material with the lower melting point is solely softened or melted during heat sealing to provide an effective adhesion (Col. 4, Ln. 50-57). 
Therefore, since Conant also uses a sealant film to adhere to the inner layer (see 14 of Fig. 1 and 2), it would have been obvious to one of ordinary skill in the art to use materials having lower melting point such that the inner layer softens and melts first to provide an effective adhesion for the sealant film.  



 Response to Arguments
Applicant’s argument in the response filed 30 June 2022 has been considered but is found not persuasive over the prior art of record. 
Applicant argues on the basis that the prior art do not teach or suggest that “the second material layer is a skim coat layer having a different majority polymer component than the first material layer” as required by the claims. Specifically, applicant argues that O’Brien do not present any implication that the propylene layers in the seven layer multilayer containers are different and notes that the only feasible conclusion is that both polypropylene layer in Example 2 of O’Brien are formed of 85% PP B +15% Calcium Carbonate. Also, applicant argues that Conant discloses the same majority polymer component in every sublayer of the container in their examples. However, the argument is not persuasive because the rejection proposes substituting the inner layer of O’Brien with the inner layer of Conant, therefore teaching two materials having a different majority component. That is, O’Brien teaches an outer layer made of a polypropylene homopolymer, and Conant teaches an inner layer made of a polypropylene copolymer as required by the claim. Therefore, the combination similarly suggest a second material layer having a different majority polymer component than the first material layer. Also, O’Brien is not limited to layers solely comprising layers having polypropylene as a major component, since O’Brien clearly notes multiple layers made of different polymer materials such as EVOH (see paragraph 29), and therefore is not limited to solely using polypropylene layers. Conant is also directed to multilayer having different materials, since Conant states that each of the first sublayer, second sublayer, first-compatibility layer, third sublayer, and fourth sublayer may comprise a plastic polymer such as HDPE, LDPE, and PP. This therefore encompasses an embodiment where the first sublayer is HDPE and the fourth sublayer is PP or even a Polypropylene-copolymer (PP-CoP, see paragraph 118-119).   

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792